Mr- Justice Waterman delivered the opinion of the court. Appellee was a purchaser pendente lite, and bound by the judgment entered in the condemnation suit. The fact, if such there be, that the Title Guarantee and Trust Company purchased the premises for the benefit of the Metropolitan Railroad, would not affect the liability of appellants to pay rent under their lease up to the time that the judgment of condemnation was entered. Whether the value of appellants’ property should have been, in the condemnation suit, estimated by the court as of the date of the filing of the petition against it, or more or less than it was, is immaterial in this case, which is not an appeal from the condemnation judgment. Appellants also urge that the evidence offered by it of what occurred in the condemnation suit should have been admitted in this case “for the consideration of the jury, who could have determined from the evidence whether Judge Clifford, in making up his judgment, considered the rent as merged from the date of the filing of the petition, or from the date of the commencement of the trial, or from the date of entering judgment.” No authority for submitting to a jury the question of what another jury in another case, or a judge sitting to determine questions of fact considered in making up his finding as to questions of fact or in rendering judgment, has been presented. As we are not sitting in review of Judge Clifford’s finding or judgment, and no complaint is made thereof, it must be presumed that he considered all that he ought to have done, and that his finding and judgment were in accordance with the law. When a judgment is presented as an estoppel to a claim, and the record does not show with certainty what was adjudged, parol evidence is admissible to show what points were in controversy in the former trial, what testimony was given and what questions submitted, but not to the extent of contradicting the record. Black on Judgments, Sec. 626 to 632. The secret deliberations of the jury or grounds of their proceedings in arriving at a verdict are not admissible. Packet Co. v. Sickles, 5 Wall. 580; Tutt v. Price, 7 Mo. App. 194. In the condemnation proceeding against appellants’ property the only questions were the right to condemn and the value of the property. Appellee had no interest in such suit and was no party to the judgment therein rendered in appellants’ favor. Whether they obtained a judgment for twenty or twenty-eight thousand dollars was a matter of no consequence to it, nor as to which it could be or was heard. Appellants insist that the Metropolitan Kail way Company was really the owner of the building, and that appellee held title merely as its trustee. This it offered to show by statements of an agent of the Metropolitan Kail way Company. Neither pleading, stipulation nor agreement by the Metropolitan Kail way Company or appellee that Judge Clifford should deduct from the value of appellants’ leasehold interest the rent of the premises up to July 17, 1894, or any other time, was offered to be shown. Whether suctq evidence would have been admissible is not a question before this court. It certainly would not have been if in contradiction of the record in the condemnation case. Appellants used and occupied the premises until July 17, 1894, and only until that time has judgment for rent been rendered against them. By the judgment of condemnation rendered on that date they were constructively evicted, and shortly after, moved out. The obligation to pay rent to whomever owned the premises lasted until that day. Corrigan v. City of Chicago, 144 Ill. 537, 545,548; Wood on Landlord and Tenant, Second Edition, 1098. The judgment of the Circuit Court is affirmed.